Citation Nr: 1529285	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  04-01 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 10 percent for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel







INTRODUCTION

The Veteran had active military service from June 1976 to June 1979, from May 1994 to September 1994, from October 1994 to February 1995, from June 1996 to September 1996.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2003 rating decision from the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO). 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 


FINDING OF FACT

The Veteran's service-connected (bilateral) tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260; and the symptoms of the Veteran's tinnitus are not unique or unusual.  


CONCLUSION OF LAW

Criteria for a rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §4.87, Diagnostic Code 6260 (2014); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, the notice requirements were met, and neither the Veteran, nor his representative, has either alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.  
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained service treatment records, private treatment records, and VA outpatient treatment records.  There is also no indication that the Veteran has received any private treatment that has not yet been obtained.  The Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  

While a VA medical opinion was not provided in this case with regard to the issue of an increased evaluation for tinnitus, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  In this case, the Veteran is receiving the maximum allowed scheduler rating for tinnitus; therefore, an examination is not warranted.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Merits

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Staged ratings have been considered in this case, but found not to be warranted as there is no showing that the Veteran's hearing loss in the left ear or tinnitus has materially changed in severity during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran was granted service connection for tinnitus by an August 1999 rating decision and assigned a 10 percent rating.  He filed a claim for an increased rating in January 2003, seeking a higher evaluation and was denied in a February 2003 rating decision.  He perfected an appeal as to this issue.  

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the U.S. Court of Appeals for Veterans Claims (CAVC) held that the pre-1999 and pre-June 13, 2003 versions of DC 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the CAVC erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.    

Here, the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As such, there is no legal basis upon which to award a higher rating.  

The Board is sympathetic to the Veteran's complaints that his tinnitus is frustrating.  However, it is specifically because of such impairment that the Veteran receives the 10 percent schedular rating.  As such, a schedular rating for tinnitus in excess of 10 percent is denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 
	
However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's tinnitus that would render the schedular criteria inadequate.  It would appear that the Veteran's primary symptom is ringing or buzzing in his ears, which is essentially what is being compensated by the schedular rating he receives.  Moreover, to the extent that the schedular rating is not found to adequately contemplate his tinnitus symptomatology, the fact remains that the evidence does not show that the Veteran's tinnitus causes an exceptional disability picture.  For example, the Veteran has never been hospitalized as a result of his tinnitus and his tinnitus is not shown to cause marked interference with employment.  As such, referral for an extraschedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is in receipt of TDIU from March 29, 2001 onward.  Thus, the Board finds that Rice is inapplicable.


ORDER

A rating in excess of 10 percent for tinnitus is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


